Response to Amendment/Informal or Non-Responsive Amendment after Examiner Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of the replacement drawings, amended abstract, amended claims, and amended specification filed on March 4, 2021 is acknowledged.
The format and manner of making the amendments to the drawings, abstract, and claims are generally acceptable. However, the line quality of the amended specification as filed on March 4, 2021 is generally poor, with portions of the same generally illegible. 
The reply filed on March 4, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
(A) The line quality of the amended specification is generally poor, with portions of the same generally illegible and thus unacceptable; and, 
(B) Applicant has not provided any arguments or remarks pointing out agreement or disagreement with the examiner’s contentions as cited in the Office action on the merits mailed on July 10, 2019. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The applicant is advised that NO new matter can be added to the disclosure or to the claims. There MUST be explicit or inherent support in the originally filed application for any and all amendments subsequent to filing. 
The applicant is also advised that, it may be possible to overcome the aforementioned prior art rejections by more clearly specifying both the various critical structural elements of the instant invention and the operational interrelationships of these elements.
The applicant is urged to contact the examiner to discuss these matters further if further explanation or guidance is needed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763